1

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT

9                          EASTERN DISTRICT OF CALIFORNIA

10                                  ----oo0oo----

11

12   TRUSTEES ON BEHALF OF NORTHERN             No. 2:19-cv-02004 WBS DB
     CALIFORNIA GENERAL TEAMSTERS
13   SECURITY FUND,

14                    Plaintiff,                ORDER
15          v.

16   SVENHARD’S SWEDISH BAKERY,

17                    Defendant.

18

19                                  ----oo0oo----

20                 Plaintiff Trustees on Behalf of Northern California

21   General Teamsters Security Fund (“the Fund”) brought this action
     against defendant Svenhard’s Swedish Bakery alleging violation of
22
     the National Labor Relations Act, 29 U.S.C. § 185, and the
23
     Employee Retirement Income Security Act, 29 U.S.C. §§ 1132 and
24
     1145.       (Compl. (Docket No. 1).)   The court received defendant’s
25
     notice of bankruptcy petition on December 26, 2019.         (Docket No.
26
     17.)
27
                   The automatic stay of 11 U.S.C. ' 362(a)(1) prohibits
28
                                            1
1    the Acommencement or continuation . . . of a judicial,

2    administrative, or other action or proceeding against the debtor

3    that was or could have been commenced before the commencement of

4    the case under this title, or to recover a claim against the
     debtor that arose before the commencement of the case under this
5
     title.@   11 U.S.C. ' 362(a)(1).   This action constitutes a
6
     Ajudicial, administrative, or other action or proceeding@ against
7
     the debtor and is subject to an automatic bankruptcy stay.     Any
8
     party wishing to proceed with this action may file a motion with
9
     the court to lift the stay.
10
                IT IS THEREFORE ORDERED that all proceedings in this
11
     matter are hereby STAYED.     The scheduling conference, currently
12   set for February 18, 2020, is hereby VACATED.     The Clerk of Court
13   is instructed to administratively close this case, to be reopened
14   upon request and application of the parties and order of this
15   court.
16   Dated:    February 5, 2020

17

18

19

20
21

22

23

24

25

26
27

28
                                        2
